Citation Nr: 1537365	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  14-36 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a rating in excess of 30 percent for left ventricular hypertrophy and ischemic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army as an enlisted soldier from March 1957 to July 1965 and as a commissioned officer from July 1965 to July 1976.   The Veteran served in Laos and the Republic of Vietnam and was awarded the Bronze Star Medal (two awards), the Army Commendation Medal with "V," the Purple Heart Medal, and the Combat Infantryman's Badge.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that granted service connection for ischemic heart disease and assigned a 30 percent rating, effective February 14, 2014, incorporated in a previously assigned 30 percent rating for service-connected left ventricular hypertrophy that had been effective from August 23, 2007.   

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in June 2015.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

On the record during the June 2015 Board hearing, the undersigned advanced the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In February 2007, the Veteran underwent an echocardiogram and carotid artery studies that showed heart valve disease and regurgitation, mild left ventricular hypertrophy with a 61 percent ejection fraction, and mild stenosis of the bilateral carotid arteries.  In February 2008, a VA physician reviewed the records and noted the Veteran's reports of intermittent pre-syncopal episodes during exertion and when turning his head to the left.  He concurred in the earlier diagnoses and found that the mild left ventricular hypertrophy was likely secondary to the Veteran's long standing and service-connected hypertension but that carotid stenosis and subclavian steal was more likely associated with elevated total cholesterol and age.  

In March 2008, the RO granted service connection for left ventricular hypertrophy and assigned a 30 percent rating, effective August 23, 2007, the date of receipt of the claim for service connection.  The Veteran expressed timely disagreement with the assigned rating, but following the issuance of a statement of the case in June 2008, he did not perfect an appeal. 

In February 2012, the Veteran sought treatment at a private university medical center for chest pain while driving.  Cardiac catheterization showed severe coronary artery disease, and the Veteran underwent a two vessel coronary artery bypass graft procedure.  A post-surgery echocardiogram showed systolic and diastolic left ventricular ejection fraction between 55 and 70 percent.  The Veteran subsequently engaged in a home exercise program with monitoring by VA approximately once per month.  The Veteran reported that he experienced lightheadedness and some visual disturbances when he stood up, but his cardiovascular performance improved from an initial 3.1 metabolic equivalents (METS) to 4.5 METS after two months of a daily walking regimen.  In July 2012, left ventricular ejection fraction was measured as 65 percent and carotid doppler testing continued to show atherosclerotic disease but no significant stenosis.  Over the next two years, the Veteran experienced episodes of supraventricular tachycardia and underwent radio frequency ablation procedures.  The Veteran was hospitalized briefly in April and October 2013 for symptoms of unstable angina and syncope respectively.  An echocardiogram in October 2013 showed a left ventricular ejection fraction of 62 percent. 

In February 2014, the RO received the Veteran's claim for service connection for ischemic heart disease to include as caused by exposure to herbicide.  

The same month, the RO received a Disability Benefits Questionnaire (DBQ) from a private physician who noted a history of myocardial infarction and coronary bypass surgery but no episodes of congestive heart failure.  The physician noted that an exercise stress test had not been performed since the most recent myocardial infarction but referred to an October 24, 2013 test that showed a measurement of 8.5 METS. The physician noted that another test was not indicated because of the Veteran's fatigue, but he estimated the current function as between 7 and 10 METS.  He noted that the Veteran could work with no more than moderate exertion.  

Two months later in April 2014, another private physician completed a DBQ and noted the same history with an additional note that the Veteran had undergone another radio frequency ablation for atrial fibrillation in March 2014.  The physician confirmed that the Veteran had not experienced episodes of congestive heart failure in the past year.  He noted that an echocardiogram obtained in April 2014 showed a left ventricular ejection fraction of 74 percent.  He noted that an exercise stress test was not indicated in the Veteran's case because of dyspnea but estimated cardiac function as 1-3 METS based on the Veteran's reports of level of activity.  The physician found that the ejection fraction best reflected the current cardiac function because it was an objective measurement not based on personal reporting.  

In a May 2014 VA outpatient encounter, the Veteran's attending VA physician noted the Veteran's report that he had not experienced additional tachycardia episodes since the last ablation in March 2014.  However, the Veteran reported episodes of dizziness and disorientation when first rising in the morning and when driving but had been working outside a lot preparing a house to be sold and found that the episodes were not very intrusive in his life.  The physician advised remaining hydrated while working outside.  In an addendum, the physician referred to carotid doppler studies obtained in April 2013 that showed systolic velocities of 44 centimeters per second (cm/s) on the right and 60 cm/s on the left and that only a two year follow up was recommended.  

During the June 2015 Board hearing, the Veteran testified that his cardiovascular symptoms had become more severe since the last examination and that he had ceased work as a university instructor and driving more than 10-15 minutes because of episodes of dizziness, lightheadedness, vision disturbances, and disorientation that he attributed to the constriction of blood to his brain.  He testified that he had shortness of breath and difficulty walking up inclines and for more than one tenth of a mile.  He acknowledged a history of irregular heartbeat but that had not recurred since the last ablation.  The Veteran called attention to the April 2014 functional estimate of 1-3 Mets and to records of 2015 VA carotid ultrasound studies which he submitted for consideration.    

The records of a series of carotid artery studies in April and May 2015, updated in June 2015 are of record.  In April 2015, a doppler study to assess left eye drift and left subclavian steal showed bilateral moderate carotid atherosclerosis without significant stenosis and with no change since 2013.  A May 2015 computed tomography scan showed unchanged levels of stenosis on the left but an increase to greater than 70 percent stenosis on the right vertebral artery compared to that measured in 2013.  

As the Veteran credibly testified that his cardiovascular function declined since the last examination, and to ensure that the record reflects the current severity of the Veteran's ischemic heart disease in light of the his testimony, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, are needed to properly evaluate the service-connected disabilities under consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  It is also necessary to resolve the disparity between the estimates of cardiac performance provided by the private physicians in the February and April 2014 DBQs as well as to obtain a current medical opinion whether the Veteran's dizziness, disorientation, and vision disturbances are manifestations of his service-connected ischemic heart disease and left ventricular hypertrophy or are manifestations of a separate carotid arterial disorder.  

Further, VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  As the Veteran testified that he continues to receive VA outpatient monitoring of his cardiovascular disease, the RO should request VA medical records pertaining to the Veteran that are dated from May 2014 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all records of VA medical records for left ventricular hypertrophy and ischemic heart disease since May 2014 and associate any records received with the claims file. 

2.  Provide the Veteran with an opportunity to identify any private treatment, not currently of record concerning the claimed disability.  Appropriate steps should be taken to obtain any identified records.

3.  Schedule the Veteran for a VA cardiovascular examination.  Provide the examiner with access to the electronic claims file.  Request that the examiner review the file including the February and April 2014 DBQs and reconcile the METs findings in the record. 
Request that the examiner assess the nature, frequency, and severity of the Veteran's ischemic heart disease and left ventricular hypertrophy using tests and techniques that best determine the Veteran's cardiac function and note why any particular test such as exercise stress test or echocardiogram is not indicated or appropriate in this Veteran's case.  

Determine the level of METs at which dyspnea, fatigue, angina, dizziness or syncope develops during exercise testing.  If such testing cannot be done for medical reasons, provide an estimate of the level of activity (expressed in METs and supported by examples) that results in dyspnea, fatigue, angina, dizziness or syncope.

Report any left ventricular dysfunction and the percentage of ejection fraction.

State whether the Veteran has congestion heart failure or has had a history of congestive heart failure.  If so, the date of such failure should be reported.

Request that the examiner provide an opinion whether the bilateral carotid flow reduction and stenosis is a manifestation of ischemic heart disease or left ventricular hypertrophy and to what extent, if any, it contributes to cardiac dysfunction.  

Request that the examiner assess the Veteran's subjective symptoms including episodes of dizziness, near syncope, shortness of breath, atrial fibrillation, and vision disturbances and indicate which, if any, are manifestations of ischemic heart disease and/or left ventricular hypertrophy.  
Request that the examiner provide an assessment of the degree of occupational impairment imposed by the nature, frequency, and severity of the ischemic heart disease and left ventricular hypertrophy without regard to age or non-service-connected disorders.  

A rationale for all opinions offered is required.  The rationale should address the Veteran medical history, sound medical principles, examination findings and a review of the file.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for a rating in excess of 30 percent for ischemic heart disease and left ventricular hypertrophy.  If the claim remains denied, issue the appellant and his representative a supplemental statement of the case which takes into consideration all evidence submitted since the August 2014 Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


